Case 1:19-cv-22071-KMM Document 1 Entered on FLSD Docket 05/22/2019 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO.


 UNITED STATES OF AMERICA,

                   Plaintiff,
 V.

 $67,040.00 IN UNITED STATES
 CURRENCY SEIZED FROM A SHOPPING
 BAG AND ABACK.PACK,

                   Defendant.
 ____ _ _________                            /

                      VERIFIED COMPLAINT FOR FORFEITURE IN REM

            PLAINTIFF, United States of America, hereby files this civil complaint for forfeiture in

 rem and states as follows:

            1.     This is a civil action for forfeiture in rem of $67,040.00 in United States currency

 seized from a shopping bag and a backpack ("the defendant currency"), pursuant to Title 21 , United

  States Code, Section 881(a)(6).

            2.     This Court has subject matter jurisdiction pursuant to Title 21 , United States Code,

  Section 1355.

            3.     Venue lies in the United States District Court for the Southern District of Florida

  pursuant to Title 28, United States Code, Section 1395, as the defendant currency was seized in

  Broward County, Florida and will remain in this District's control throughout the pendency of this

  action.
Case 1:19-cv-22071-KMM Document 1 Entered on FLSD Docket 05/22/2019 Page 2 of 5




                                    FACTUAL ALLEGATIONS

           4.    On or about October 25 , 2018, a traffic officer for the Coconut Creek Police

  Department approached a white 2018 Volvo which was parked with its lights on.

           5.    The driver of the Volvo was identified through a Colombian driver's license as

  Andres Mauricio Escorica Martinez ("Escorcia Martinez").

           6.    The traffic officer inquired whether Escorica Martinez was transporting anything

  illegal and Escorcia Martinez indicated he was not. Escorcia Martinez provided verbal consent

  for his vehicle to be searched.

           7.    During his initial contact with Escorcia Martinez, and prior to the search of the

  vehicle, the traffic officer observed a dark colored shopping bag on the floor behind the front

  passenger seat that contained several stacks of currency secured by rubber bands.

           8.    Pursuant to the consent search, the traffic officer also located a dark color back pack

  on the front passenger seat which also revealed a large amount of United States currency.

           9.    Escorcia Martinez advised the officer that the money was his and that it totaled

  approximately $50,000.00.

           10.   Coconut Creek and Davie Police Depaertment K-9 officers conducted an exterior

  narcotics sniff of the vehicle and a K-9 alerted to the odor of narcotics coming from within the

  Volvo.

           11.   Upon further questioning, Escorica Martinez indicated he had received the currency

  in a bag from an unknown male in Doral, Florida on October 24, 2018. Escorcia Martinez refused

  to identify or provide contact information for the individual from whom he received the currency.

           12.   Escorica Martinez advised that there was approximately $64,000.00 in the

                                                   2
Case 1:19-cv-22071-KMM Document 1 Entered on FLSD Docket 05/22/2019 Page 3 of 5




 backpack and about $700.00 in the shopping bag.

         13.     Escorcia Martinez told the officers he paid Colombian pesos in Colombia to a male

 known to him as Juan Lozano and in return, Lozano arranged for Escorcia Martinez to receive

 approximately $65,000.00 in United States currency in Doral, Florida. Escorcia Martinez would

 not provide contact information for Juan Lozano.

         14.     Escorica Martinez then told officers he was directed by an unknown female to bring

 the defendant currency to the Broward County area. Escorcia Martinez then proceeded to give

 conflicting stories about the purpose of his meeting with the unknown female .

         15.     Currency can be quickly counted when it is bundled.

         16.     Currency bundled with rubber bands is commonly encountered by law enforcement

 agents when they are investigating crimes such as the narcotics distribution and money laundering.

         17.     The bundled currency was counted and was determined to be $67,040.00.

         18.     The bundled currency was in the following denominations:

         Face Value of Currency          Number of Bills      Total
         $ 20                             3,299               $65,980
         $5                                 212        $1,060

          19.    The quantity of the number of bills bundled and the face value of those bills is

  indicative of payments for street level narcotics sales.

         20.     Escorcia Martinez stated he is self-employed and buys and sells various items.

         21.     The defendant currency was taken/seized by the DEA.

                                    CLAIM FOR FORFEITURE
                                       21 U.S.C. § 881(a)(6)

         22.     Plaintiff realleges paragraphs 4 through 22, above, as if fully set forth herein.


                                                    3
Case 1:19-cv-22071-KMM Document 1 Entered on FLSD Docket 05/22/2019 Page 4 of 5




        23.     Title 21, United States Code, Section 881(a)(6) subjects to forfeiture"

                 All moneys .. . furnished or intended to be furnished by any person in
        exchange for a controlled substance ... in violation of this subchapter, all proceeds
        traceable to such an exchange, and all moneys .. .used or intended to be used to
        facilitate any violation of this subchapter.

        24.     The defendant currency was the proceeds of, and/or facilitated illegal narcotics

        transactions.

        25.     The defendant currency is forfeitable pursuant to 21 U.S.C. § 881(a)(6).

                                          CONCLUSION

        WHEREFORE, Plaintiff, United States of America requests, that any and all persons

 having any claim to the defendant currency be directed to file and serve their verified claims and

 answers as required by Rule G(5), of the Supplemental Rules for Admiralty and Maritime Claims

 and Asset Forfeiture Actions, or suffer default thereof, and further requests that the Court declare

 the defendant currency condemned and forfeited to the United States of America, and that Plaintiff

 have such other and further relief as may be just and proper together with the costs and

 disbursements of this action.

                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                       By:            ~ hJ.d:A
                                               Alison W. Lehr
                                               Assistant United States Attorney
                                               Fla. Bar No. 444537
                                               99 N.E. 4th Street- 7th Floor
                                               Miami, Florida 33132
                                               Telephone: (305) 961-9176
                                               Fax: (305) 536-7599
                                               Alison.Lehr@usdoj.gov

                                                  4
19-cv-22071-KMM Document 1 Entered on FLSD Docket 05/22/2019 Pag



                                                 VERIFICATION

                 Pursuant to Title 28, United Stales Code, Section 1746, I declare under penalty of perjury,

          that I have read the foregoing Verified Complaint for Forfeiture in Rem and that the factual

         allegations are true and correct to the best ofmy knowledge and belief. Executed on~~J49-




                                                          5
